* By the Court.
The verification of the record is sufficient for the purpose for which it is produced. There is no doubt that assumpsit lies upon a foreign judgment; but the judgment is no more than prima facie evidence, and the defendant has all the benefits he would be entitled to in an action upon he original cause. It was competent to the defendant to prove in the trial of the present action that he was not within the jurisdiction of the foreign court, and its effect would be avoided. In the case cited from East’s reports, the defendant Rucker is called of the city of London, and it does not appear that he was ever in the island of Tobago, and the notice plainly shows that he was not then to be found there; but in the record before us, the defendant is named as “ late of Waltham, in the commonwealth of Massachusetts, but now of Shelburne,” &c.

Judgment on the verdict.